DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
powder deposition means in claims 21-24
beam generating and transmission means in claims 21 and 27-30
optical projection means in claim 21
optical imaging means in claim 21
analysing means in claims 21, 23, and 28
influencing means in claims 21-23, 27, and 28
processing and controlling means in claims 23, 24, 28, and 29
vibrating means in claim 24
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 19-24, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunther (US 2015/024233).
Regarding claim 1, Gunther discloses a method of additive layer manufacture comprising the steps of successively depositing layers of fusible powder material in overlying relationship (claim 1; [0021], [0024]),
introducing energy into each deposited layer to selectively melt material in the layer so as to fuse the melted material together and to already fused material of a layer thereunder for production of a three-dimensional solid article in successive cross-sectional layers (claim 1; [0021], [0024]),
projecting structured light defining a fringe pattern onto each deposited layer in at least one of a time before and a time after the melting of material in that layer (claim 1; [0029], [0103]),
imaging the fringe pattern on each layer from a perspective different from that of the projection so as to reveal disturbance of the pattern by topographical features of the layer (claim 1; [0029], [0103]),
analyzing the imaged fringe pattern with respect to any such revealed disturbance to recognize defects in the respective layer of powder material if the structured light was projected onto that layer before the melting of material therein or defects in a cross-sectional layer of the article formed from the respective powder material layer if the structured light was projected onto that layer after the melting of material therein (claim 1; [0029], [0103]) and 
correctively influencing layer deposition in the case of recognition of defects in the powder material layer and energy introduction in the case of recognition of defects in the article cross-sectional layer (claim 1; [0029], [0103]).
Regarding claim 2, Gunther discloses wherein the step of analyzing to recognize defects in the powder material layer comprises recognition of local variations in depth of the layer ([0029]).
Regarding claim 9, Gunther discloses wherein the step of analyzing comprises subjecting the imaged fringe pattern to a fringe pattern algorithm to obtain a wrapped phase, subjecting the wrapped phase to a phase unwrapping algorithm to obtain an unwrapped phase giving true phase and processing the true phase by a phase-to-height model to give an elevation height or depression depth ([0029]).
Regarding claim 10, Gunther discloses wherein the step of analyzing to recognize defects in the article cross-sectional layer comprises recognition of departure of the shape of the melt area from a predetermined shape (claims 8, 12).
Regarding claim 19, Gunther discloses wherein the steps of projecting and imaging are carried out with use of dedicated optics dissociated from the energy introduction ([0029]).
Regarding claim 20, Gunther discloses wherein the step of introduction of energy into each powder material layer comprises scanning the layer by an electron beam ([0017], [0021]).
Regarding claim 21, Gunther discloses an additive layer manufacturing apparatus comprising powder deposition means for successively depositing layers of fusible powder material in overlying relationship (claim 1; [0021], [0024]), 
beam generating and transmission means for introducing energy into each deposited layer to selectively melt material in the layer so as to fuse the melted material together and to already fused material of a layer thereunder for layer-by-layer production of a three-dimensional solid article (claim 1; [0021], [0024]), 
optical projection means for optical projection of structured light defining a fringe pattern onto each deposited layer in at least one of a time before and a time after the melting of material in that layer (claim 1; [0029], [0103]), 
optical imaging means for optical imaging of the fringe pattern on each layer from a perspective different from that of the projection so as to reveal disturbance of the pattern by topographical features of the layer (claim 1; [0029], [0103]), 
analyzing means for analyzing the imaged fringe pattern with respect to any such revealed disturbance to recognize defects in the respective layer of powder material if the structured light was projected onto the layer before the melting of material therein or defects in a cross-sectional layer of the article if the structured light was projected onto the layer after the melting of material therein (claim 1; [0029], [0103]) Page 4 of 6and 
influencing means for correctively influencing layer deposition in the case of recognition of defects in the powder material layer and energy introduction in the case of recognition of defects in the article cross-sectional layer (claim 1; [0029], [0103]).
Regarding claim 22, Gunther discloses the influencing means being arranged to control the powder deposition means to remove or at least reduce recognized defects in a powder material layer (claims 1-20; [0017], [0021], [0024], [0029], [0103]).
Regarding claim 23, Gunther discloses the influencing means comprising processing and controlling means for processing data supplied by the analyzing means and indicative of recognized defects in a powder material layer and for controlling the powder deposition means in dependence on the processed data (claims 1-20; [0017], [0021], [0024], [0029], [0103]).
Regarding claim 24, Gunther discloses the powder deposition means comprising: at least one of powder material dispensing means controllable by the processing and controlling means to carry out repeat dispensing of powder material for a powder material layer, powder material spreading means controllable by the processing and controlling means to carry our repeat smoothing of powder material of a powder material layer, and vibrating means controllable by the processing and controlling means to vibrate a powder material layer for resettling of the powder material thereof (claims 1-20; [0017], [0021], [0024], [0029], [0103]).
Regarding claim 27, Gunther discloses the influencing means being arranged to control the beam generating and transmission means to remove or at least reduce recognized defects in an article cross-sectional layer (claims 1-20; [0017], [0021], [0024], [0029], [0103]).
Regarding claim 28, Gunther discloses the influencing means comprising processing and controlling means for processing data supplied by the analyzing means and indicative of recogniz3ed defects in an article cross-sectional layer and for controlling the beam generating and transmission means in dependence on the processed data (claims 1-20; [0017], [0021], [0024], [0029], [0103]).
Regarding claim 30, Gunther discloses the beam generating and transmission means being operable to generate and transmit an electron beam (claims 1-20; [0017], [0021], [0024], [0029], [0095], [0103], [0124]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6, 7, 8, 11, 15, 17, 18, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther in view of Schmitt et al. (US 2018/0015544).
Regarding claim 3, Gunther teaches the claimed invention shown above with respect to claims 1 and 2, but does not expressly teach wherein the recognized local variations in the depth of the powder material layer include depressions in the form of undulations in the layer or voids or areas of missing powder in the layer. However, Schmitt teaches wherein the recognized local variations in the depth of the powder material layer include depressions in the form of undulations in the layer or voids or areas of missing powder in the layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to recognize variations in depth would necessarily include undulations which, by definition, would necessarily for any layer variation (i.e., any deviation from the planar state of the layer) (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 4, Gunther does not expressly disclose wherein the recognized local variations in the depth of the powder material layer include elevations in the form of undulations in the layer or displacements due to protrusions into the layer from below. However, Schmitt teaches wherein the recognized local variations in the depth of the powder material layer include elevations in the form of undulations in the layer or displacements due to protrusions into the layer from below (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to recognize variations in depth would necessarily include undulations which, by definition, would necessarily for any layer variation (i.e., any deviation from the planar state of the layer) (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 5, Schmitt teaches wherein the step of analyzing to recognize defects in the article cross-sectional layer comprises recognition of local variations in depth of the cross-sectional layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). 
Regarding claim 6, Schmitt teaches wherein the recognized local variations in the depth of the cross-sectional layer include depressions caused by voids or areas of missing powder in the powder material layer from which the cross-sectional layer was formed or by generation of the cross-sectional layer otherwise than in accordance with specification (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 7, Schmitt teaches wherein the recognized local variations in the depth of the cross-sectional layer include elevations caused by swelling of the article during production in a direction perpendicular to the cross-sectional layer or by generation of the cross-sectional layer otherwise than in accordance with specification (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 8, Schmitt teaches wherein the step of analyzing comprises identifying recognised local variations by assignment of Cartesian co-ordinates (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). Examiner also notes that the use of certain coordinates is a mathematical concept representing patent ineligible subject matter.
Regarding claim 11, Gunther does not expressly disclose wherein the step of correctively influencing layer deposition comprises vibrating a powder material layer to resettle the powder material thereof, repetition of smoothing of the top surface of a powder material layer, adding material to or removing material from a powder material layer and replacing a powder material layer. However, Schmitt teaches wherein the step of correctively influencing layer deposition comprises vibrating a powder material layer to resettle the powder material thereof, repetition of smoothing of the top surface of a powder material layer, adding material to or removing material from a powder material layer and replacing a powder material layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to smooth the layers with repetitive vibration and smoothing of the respective layers as desired by Schmitt (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 15, Gunther does not expressly disclose wherein the step of correctively influencing layer deposition is carried out on at least one of the current powder material layer and a subsequent powder material layer. However, Schmitt teaches wherein the step of correctively influencing layer deposition is carried out on at least one of the current powder material layer and a subsequent powder material layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). Moreover, one of ordinary skill in the art would immediately appreciate the possibility that more than one consecutive or nonconsecutive layer could be modified in a multilayer material of additive manufacturing.
Regarding claim 17, Gunther does not expressly disclose wherein the step of correctively influencing energy introduction comprises at least partial remelting of material in the article cross-sectional layer. However, Schmitt teaches wherein the step of correctively influencing energy introduction comprises at least partial remelting of material in the article cross-sectional layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art would immediately appreciate the possibility that more than one consecutive or nonconsecutive layer could be modified in a multilayer material of additive manufacturing. (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 18, Gunther does not expressly disclose wherein the step of projecting comprises forming the fringe pattern to be substantially coincident with the area of the powder bed layer in which selective melting is carried out. However, Schmitt teaches wherein the step of projecting comprises forming the fringe pattern to be substantially coincident with the area of the powder bed layer in which selective melting is carried out (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the fringe pattern be coincident with the area worked upon (i.e., the area of the powder bed layer) (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).
Regarding claim 29, Gunther does not expressly disclose the beam generating and transmission means being controllable by the processing and controlling means to carry out at least partial remelting material in the article cross-sectional layer. However, Schmitt teaches the beam generating and transmission means being controllable by the processing and controlling means to carry out at least partial remelting material in the article cross-sectional layer (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]). The references are analogous in the field of additive layer manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have a given material melted and subsequently remelted in order to correct defects in the layewr as desired by Schmitt. (claims 1-20; [0025], [0030]-[0034], [0036], [0037], [0044], [0045], [0048], [0058]-[0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randhawa (US 2018/0186082) shows optics in three-dimensional printing (US 2018/0186082).
Honda (US 2015/0306666) shows controlling and modifying multilayer structures in additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 17, 2021